Citation Nr: 0814918	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary
disease (COPD).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from July 1966 through July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During an October 2006 hearing held before the undersigned, 
the veteran testified that he complained of shortness of 
breath to a doctor at a base hospital during service.  He 
indicated that during the same visit he was treated for a 
broken toe.  He identified the hospital as being located at 
the Georgia Air Force Base in Strickersville, California.  A 
review of the claims folder reveals that there are no reports 
from such a military hospital in the record.  VA's duty to 
assist the veteran includes obtaining records, such as 
service medical records, that are in the control of a federal 
department or agency.  38 C.F.R. § 3.159(c)(2) (2007).  This 
matter must be remanded so that any relevant medical evidence 
from the hospital at the Georgia Air Force Base in 
Strickersville, California, can be obtained and associated 
with the record.

Also, in April 2005, the veteran notified VA that he receives 
disability benefits from the Social Security Administration 
(SSA) for asbestosis.  VA has an additional duty to assist 
with the development of evidence, as VA has not obtained 
evidence from the SSA regarding the veteran's claim for 
benefits administered by that agency.  Efforts to obtain such 
records should be accomplished.  The duty to assist is 
particularly applicable to records that are known to be in 
the possession of the Federal Government, such as military 
service department and SSA records. 
See Counts v. Brown, 6 Vet. App. 473 (1994).  Thus, VA must 
obtain all of the records pertaining to the SSA decision as 
such records may be relevant to the claims for VA benefits. 
See Collier v. Derwinski, 1 Vet. App. 413 (1991).

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the SSA. VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them. 38 C.F.R. § 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant service 
medical records, including any records 
documenting the veteran's treatment at the 
base hospital at Georgia Air Force Base in 
Strickersville, California.  Again, VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.

2. Obtain copies of all records pertinent 
to the veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  Again, 
VA must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile. If no such 
records exist, this should be documented.

3.  If any additional evidence is 
obtained, the additional evidence and the 
claims file should be referred to the VA 
examiner who previously rendered an 
opinion in July 2005.  The examiner is 
requested to provide an addendum for the 
purpose of addressing whether any of the 
additional evidence alters his previous 
opinion regarding the claim for service 
connection for asbestosis in any way.  A 
new examination is not required unless 
felt to be necessary by the VA physician.  

4.  Readjudicate the veteran's claim.  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



